DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 11/3/21 are acknowledged. Claims 1-35, 37 and 46 are cancelled. Claims 36, 38-45, and 47-55 are pending. 
Claims 45 and 47-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/20.
Claims 36, 38-44 and 54-55 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to the specification because tables 3, 4, 6, and 7, are not legible is withdrawn in light of applicant’s amendments thereto.  

The objection to the drawings because Figures 13A-H and 14A-H are illegible is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 36 and 44 because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 41 because of the following informalities:  the phrase “Th1 cytokine comprise interferon” should be amended to correct the grammar is withdrawn in light of applicant’s amendments thereto. 


Claim Rejections Withdrawn
The rejection of claims 36, 38-44 and 54-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claim 37 is rendered moot by cancellation of the claim. 

The rejection of claim 41 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendments thereto.

The rejection of claim(s) 36, 38 and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Munroe et al (Arthritis and Rheumatism, (October 11, 2012) Vol. 64, Supp. SUPPL. 10, pp. S279. Abstract Number: 645; meeting held Nov 9-14, 2012) is withdrawn in light of the Declaration under 37 CFR 1.130(b) by Melissa Munroe. 

The rejection of claims 36, 38-44 and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/480,808 (reference application) is withdrawn in light of abandonment of the copending application. The rejection of claim 37 is rendered moot by cancellation of the claim. 

The rejection of claims 36, 38-44 and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,393,739 in view of Munroe et al (Arthritis and Rheumatism, (October 11, 2012) Vol. 64, Supp. SUPPL. 10, pp. S279. Abstract Number: 645; meeting held Nov 9-14, 2012) is withdrawn in light of the Declaration under 37 CFR 1.130(b) by Melissa Munroe. The rejection of claim 37 is rendered moot by cancellation of the claim.



Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claim 55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 36, 38-44 and 54 is withdrawn. The rejection of claim 37 is rendered moot by cancellation of the claim. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to methods of diagnosing an SLE patient as undergoing a pre-flare event, comprising obtaining a sample from the patient, assessing various cytokines and immune regulators that fall in many different categories. The claims do not provide clear description of which subsets of biomarkers are required to determine likelihood of a flare event.  The instant specification 
Additionally, the instant claims do not present any form of specific threshold, specific control samples, or other standards that would allow the method to achieve the required function. The specification provides no specific description of the steps involved, other than a generic introduction of possible assays that may work in the intended method. In particular, there is no diagnosis step for at least some of the claims, and even for the claims that recite a diagnosis step, there is description of the criteria necessary to make a diagnosis. For example, there is no indication if the markers must be increased or decreased to appropriate diagnose a “pre-flare event.” Thus, there is no correlation between the steps of the method and the functional outcome. Further, the testing of a single embodiment of the claimed method is not representative of all possible combinations of biomarkers that are possible from the list set forth in the instant claims.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The 
The skilled artisan cannot immediately envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). It is also important to note that Waiker et al discuss the necessity of specific thresholds, and indicate that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). 
Biomarkers in SLE diagnosis and disease monitoring also fits the general pattern of unpredictability in the biomarker field.  As taught by Liu et al (Ther Adv Musculoskelet Dis. 2013 Aug;5(4):210-33), identification of lupus flares remains as much an art as it is a science and the capacity to stratify patients so as to predict those who will develop specific patterns of organ involvement is not currently possible but would potentially lead to preventive therapeutic strategies (see abstract).  Additionally, Liu et al teach that only one new drug for the treatment of lupus has been approved by the US Food and Drug Administration in over 50 years. A major obstacle in this pipeline is the dearth of biomarkers available to prove a patient has responded to an experimental therapeutic intervention (see abstract). Liu also teaches that the heterogeneous nature of SLE combined with mounting evidence of the influence of geoepidemiology and epigenetics, it is perhaps not surprising that some of the biomarkers have yielded conflicting results in different studies or have failed to fulfill early promising potential. Further, Siddani et al (PLoS One. 2013 Dec 2;8(12):e81766) teach that many experimental and computational approaches have been used to investigate the disease related candidate genes. But the limited knowledge of gene function and disease correlation and also lack of complete functional details about the majority of genes in susceptible locus, encumbrances the identification of SLE related candidate genes (see abstract). Without identification of the specific biomarkers molecule combinations, 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to require 9 or more biomarkers from the listed biomarkers and has changed the method to require only assessing protein expression. Therefore, Applicant believes the rejection has been overcome. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection has been overcome for all claims except claim 55. Claim 55 recites an additional limitation that requires determining if expression levels are indicative of a pre-flare event, which is a diagnostic step that was previously addressed in the claims. The amendments do not provide any steps that would demonstrate how to make such a diagnosis or prediction, and do not set forth the biomarkers that must be measured to give such a diagnosis. This means that there is no structure/function correlation for the steps of the method, and the specification does not set forth a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claim 55 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, and an abstract idea) without significantly more is maintained. The rejection of claims 36, 38-44 and 54 is withdrawn. The rejection of claim 37 is rendered moot by cancellation of the claim. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, claim(s) 55 is determined to be directed to a law of nature/natural principle and an abstract idea. The instant claims recite methods of diagnosing a pre-flare event by measuring at least 9 or more biomarkers from a list of Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. The relationship between the recited biomarkers and a pre-flare event in an SLE patient is a natural principle, which is a judicial exception. The methods fall within a statutory category and therefore satisfy the first step of the analysis. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to diagnose an SLE pre-flare event could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, 
Regarding the treatment step of 55, although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take the calculation step’s outcome (the patient’s phenotype) into account when deciding which treatment to administer, making the limitation’s inclusion in this claim at best nominal. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs.,Inc., 566 U.S. 66, 78 (2012), claim 55 here tells the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. The treatment step thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the treatment step does not integrate the recited judicial exception into a practical application and claim 55 is therefore also directed to the judicial exception. 
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. 

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to require 9 or more biomarkers from the listed biomarkers and has changed the method to require only assessing protein expression. Therefore, Applicant believes the rejection has been overcome. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection has been overcome for all claims except claim 55. Claim 55 recites an additional limitation that requires determining if expression levels are indicative of a pre-flare event, which is a diagnostic step that was previously addressed in the claims. Claim 55 therefore is directed to a correlation as the inventive concept, which is a judicial exception. There are no steps added that amount to a practical application of the correlation. Therefore, the rejection has been maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. The provisional rejection of claims 36, 38-41, 44 and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-14, 16, 17, 22-25, 27, 30-41 of copending Application No. 16/009,959 (reference application) is maintained. The rejection of claim 37 is rendered moot by cancellation of the claim. Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant claims are directed to a method of diagnosing a pre-flare event, comprising obtaining a blood, plasma, or serum sample, and measuring expression levels of 9, 10 or more biomarkers from the list in claim 36, which includes Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. Claim 36 does not actually require a diagnosis step, therefore the claim will be given the broadest reasonable interpretation, which would require only measurement of the markers for the diagnosis. Further a “pre-flare event” is not defined in the specification, and therefore will be interpreted to include any change in the markers prior to a flare. Claim 44 adds the limitation of performing one or more of a SLEDAI Index analysis on the patient, or anti-ANA or anti-ENA testing in a sample from the patient, or a medical history on the patient.  The method can further comprise a treatment of the patient. 
The copending claims are directed to a method for determining whether a subject will reach clinical disease classification of SLE (see e.g. claim 1). The method comprises assessing a sample of blood, serum, plasma, or urine, and assessing for protein expression levels, where the detection comprises measuring IL-1alpha, IL-1beta, IL-1RA, IFN-gamma, IL-12, IL-2, IL-4, IL-13, IL-17A, IL-6, IL-21, IL-23, MIP-1alpha, IP-10, MIG, MCP-3, IL-8, TNFRI, TNFRII, TRAIL, Fas, TNF-alpha, TGF-beta, IL-1RA, IL-10, resistin, and SCF (see e.g. claim 1, 2, 7-14, 16, 17, 22-25, 27, 30-41).  The patient can further have Anti-ANA testing performed (see e.g. claim 9 and 24).  The method can further comprise treating the patient (see e.g. claim 2 and 17). The method measures changes in the markers to determine that a patient is likely to have a flare event based on producing a score based on the likelihood, and a higher score is likely to have a flare event, and where the mediator molecules are increased and/or decreased relative to control (see e.g. claim 1, 10, 13, 25). This change in level would comprise a pre-flare event that indicates likelihood of flare, and would inform treatment decisions for administering treatment to prevent a flare. 
The copending claims differ from the instant claims by performing the method on individuals that have not been classified as clinical SLE patients, allowing  for more sample types (i.e. urine), and calculating a specific score using recited steps that is related to the expression levels. The copending claims also specify treatment types in some of the claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the invention to perform the method of the copending application to assess pre-flare events in SLE patients 
Applicant did not specifically address this rejection, or amend the claims to overcome the rejection. Applicant indicates that “should the pending claims be indicated as otherwise allowable, appropriate action will at that time be taken.” 
Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 

2. The rejection of claims 36, 38-44 and 54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,393,739 is maintained. The rejection of claim 37 is rendered moot by cancellation of the claim. The rejection and rejected claims have been updated to reflect the current amendments. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of diagnosing a pre-flare event, comprising obtaining a blood, plasma, or serum sample, and measuring expression levels of 9, 10 or more biomarkers from the list in claim 36, which includes Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. Claim 36 does not actually require a diagnosis step, therefore the claim will be given the broadest reasonable interpretation, which would require only measurement of the markers for the diagnosis. Further a “pre-flare event” is not defined in the specification, and therefore will be interpreted to include any change in the markers prior to a flare. Claim 44 adds the limitation of performing one or more of a SLEDAI Index analysis on the patient, or anti-ANA or anti-ENA testing in a sample from the patient, or a medical history on the patient.  The method can further comprise a treatment of the patient. 

The ‘739 claims differ from the instant claims by not specifically describing the method as applying to “pre-flare events” in an SLE patient, although the method is useful for predicting flares in general. Further, the method allows for more specific types of detection.  
Applicant did not specifically address this rejection, or amend the claims to overcome the rejection. Applicant indicates that “should the pending claims be indicated as otherwise allowable, appropriate action will at that time be taken.” 
Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.


New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38-44 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 36, the term “optionally, at least one” renders the claim indefinite. The term “optionally” indicates that the limitation may or may not be selected for the method. The term “at least” indicates that there is a minimum level of markers that must be chosen from the group. Therefore, the claim reads on both an optional limitation, and a minimum limitation. It is recommended that Applicant consider amending the claim to read “optionally, one or more” to overcome the rejection. The claims depending from claim 36 have also been rejected because they do not remedy the deficiency. 
In claim 54, the phrase “two or more regulatory mediator molecules” renders the claim indefinite. The list of regulatory mediator molecules includes only two molecules.  It is unclear what else would be included when selecting the molecules for measurement. The claims depending from claim 54 have also been rejected because they do not remedy the deficiency. 
In claim 54, the term “relative to a normal expression level” renders the claim indefinite. The term “normal” is a relative term that is not defined in the specification. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “normal” depends on the population of patients that are being used for comparison. These could 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/10/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645